Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Referring to claim 5, 13, and 20, the claims recite “receiving route data associated with the vehicle; estimating a future journey for the vehicle based on the route data; estimating road conditions for the future journey; executing the simulation based on the future journey and the road conditions; and determining that a component failure was detected in the simulation.” The most pertinent disclosure would appear to be paragraphs 108-111 and 143 of the Specification. These paragraphs at most detail, how the estimation data based on the simulations performed may e used to determine if a component will fail and how the virtual test drive may include receiving GPS data regarding a user’s geographical location so that the user can virtually test drive the digital twin on streets familiar to the end user. However, there is no discussion regarding receiving route data, estimating a future journey based on the route data; estimating road conditions for the future journey, or executing the simulation based on the future journey and road conditions.  

It would appear to the examiner that it is the previously cited Masuda reference only that provides support for the portions identified above in the claims. In particular see Masuda paragraphs 190, 192, 195, and 200-201. However, there is no subject matter in the present specification that provides support for these claims as previously discussed above.
 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 4, the claim recites “further comprising providing a virtual test drive based on the wherein providing the virtual test drive includes providing a user with an option to select a geographic setting for the virtual test drive.” It is currently unclear what the virtual test drive is based on. The examiner is interpreting that the claim recites “… providing a virtual test drive based on the modified vehicle model …” for examination purposes in view of Figure 1C.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-7, 9, 11-12, and 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mars (US 20190102494) in view of Konrardy et al. (US Patent No. 10,223,479).

Referring to claims 1, 9, and 16,

Mars, which is directed to tracking incremental damage accumulation, discloses:

A method comprising: generating a factory vehicle model of a vehicle that describes a first digital representation of the vehicle as it existed in a real-world when manufactured; (Mars paragraph 15 disclosing run time sensor data can be used according to the present method and system to create or update a “digital twin.” The term “digital twin” refers to a digital replica of physical assets, processes or systems that can be used to predict the life cycle and maintenance requirements of an item. The present system for using digital twins for predictive maintenance allows an engineer to know if an article requires maintenance before any wear or damage is noticed. The digital twin model may be implemented to execute any number of simulations, resulting in a model that accurately predicts degradation, end of life, and damage events. The examiner interprets that the creation of a digital twin comprises digital twins created for a physical asset at the time of manufacturing. )

 receiving digital data recorded by a sensor and describing an altered condition of the vehicle as it exists in the real-world;(Mars paragraph 15 disclosing run time sensor data can be used according to the present method and system to create or update a “digital twin.” The term “digital twin” refers to a digital replica of physical assets, processes or systems that can be used to predict the life cycle and maintenance requirements of an item. The present system for using digital twins for predictive maintenance allows an engineer to know if an article requires maintenance before any wear or damage is noticed. The digital twin model may be implemented to execute any number of simulations, resulting in a model that accurately predicts degradation, end of life, and damage events. See also Mars figure 1 illustrating sensors associated with the physical asset in communication with the server. Mars paragraph 18 disclosing the data source of the digital twin system may include at least one physical sensor in communication with the physical asset. The at least one sensor may be configured to monitor at least one of load, displacement, temperature, and acceleration of the physical asset)

 generating, based on the factory vehicle model and the digital data, a modified vehicle model of the vehicle that describes a second digital representation of the vehicle in the altered condition; (Mars paragraph 15 disclosing run time sensor data can be used according to the present method and system to create or update a “digital twin.” The term “digital twin” refers to a digital replica of physical assets, processes or systems that can be used to predict the life cycle and maintenance requirements of an item. The present system for using digital twins for predictive maintenance allows an engineer to know if an article requires maintenance before any wear or damage is noticed. The digital twin model may be implemented to execute any number of simulations, resulting in a model that accurately predicts degradation, end of life, and damage events. See also Mars figure 1 illustrating sensors associated with the physical asset. Mars paragraph 18 disclosing the data source of the digital twin system may include at least one physical sensor in communication with the physical asset. The at least one sensor may be configured to monitor at least one of load, displacement, temperature, and acceleration of the physical asset. Mars paragraph 23 disclosing the simulator receives the periodic residual life simulation from the administration subsystem. The simulator also receives the operating history data of the physical asset from the administration subsystem. The simulator further updates the digital twin of the physical asset with the operating history data of the physical asset, using a fatigue solver algorithm to update the current damage state of the digital twin, thereby providing an updated digital twin.) 

generating a simulation that includes, based on the modified vehicle model, a digital twin of the vehicle in the altered condition (Mars paragraph 15 disclosing run time sensor data can be used according to the present method and system to create or update a “digital twin.” The term “digital twin” refers to a digital replica of physical assets, processes or systems that can be used to predict the life cycle and maintenance requirements of an item. The present system for using digital twins for predictive maintenance allows an engineer to know if an article requires maintenance before any wear or damage is noticed. The digital twin model may be implemented to execute any number of simulations, resulting in a model that accurately predicts degradation, end of life, and damage events. Mars paragraph 23 disclosing the simulator then generates a residual life prediction for the physical asset by using the fatigue solver algorithm with a hypothetical operating history data and the updated digital twin. The residual life prediction is indicative of the residual life before reaching a failure mode associated with the physical asset in operation.)

and generating an electronic report describing the vehicle based on the simulation and the digital twin, wherein the electronic report includes a prediction that a particular part of the vehicle will need to be replaced or how the vehicle will perform if purchased. ((Mars Abstract teaching a digital twin system for predicting a residual life of a physical asset includes a user computer which permits the user to receive damage event warnings, end of life warnings, and status reports. The simulator is configured to update the digital twin and generate residual life predictions. Mars paragraph 16 teaching that the system maintains the current damage state of a digital twin to reflect the effects of all operating history received from the sensors. The system may automatically generate status reports, maintenance reminders, diagnostics and warnings based upon computed estimates of remaining fatigue life. Mars paragraph 23 teaching the simulator then generates a residual life prediction for the physical asset by using the fatigue solver algorithm with a hypothetical operating history data and the updated digital twin. The residual life prediction is indicative of the residual life before reaching a failure mode associated with the physical asset in operation. Mars paragraph 24 teaching the digital twin system for predicting a residual life of a physical asset includes at least one user computer and at least one server. The user computer has a graphical user interface permitting a user to receive damage event warnings, end of life warnings, and status reports.))

Mars does not explicitly disclose wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the second digital representation of the vehicle;

However, Konrardy, which is directed to testing the operation of autonomous or semi-autonomous operation features in a virtual test environment, teaches wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the second digital representation of the vehicle; (Konrardy column 25 lines 2-11 teaching the sensor data may further include information regarding the location and movement of obstacles or obstructions (e.g., other vehicles, buildings, barriers, pedestrians, animals, trees, or gates), weather conditions (e.g., precipitation, wind, visibility, or temperature), road conditions (e.g., lane markings, potholes, road material, traction, or slope), signs or signals (e.g., traffic signals, construction signs, building signs or numbers, or control gates), or other information relating to the vehicle's environment. Konrardy column 31 lines 52-59 teaching the virtual testing program or application may, thus, generate a simulation of the operation of the virtual vehicle in the virtual test environment, including vehicle attributes such as position, speed, or momentum. The virtual testing program may further simulate the presence or operation of other vehicles, traffic control devices, obstacles, pedestrians, or other relevant features of a vehicle environment. Konrardy column 32 lines 6-20 teaching in any of the foregoing virtual test environments, the input data may include sensor data recorded during operation of an autonomous (and/or semi-autonomous) vehicle 108, which may include operation by a vehicle operator or by other autonomous (and/or semi-autonomous) operation features. For example, a vehicle operator may choose to operate the vehicle 108 manually under some conditions (e.g., snow, fog, or construction), or the autonomous operation features may not support autonomous operation under such conditions. The sensors 120 of the vehicle 108 may, however, continue to collect and record data regarding the surrounding environment. The sensor data may then be used to simulate autonomous operation feature responses (i.e., the control signals the autonomous operation feature would have generated had it been in control of the vehicle). The examiner is interpreting the virtual test environment takes into consideration dynamic (other vehicles, pedestrians, and animals) and static (trees, buildings, barriers, and gates) objects in the simulation of the virtual vehicle in the virtual environment.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Mars and Konrardy as Konrardy further develops virtually simulating a physical asset. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Mars in view of Konrardy to incorporate wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the second digital representation of the vehicle with the motivation of incorporating both static and dynamic objects into the simulation as disclosed in Mars for the purposes of determining how the physical asset performs based on its current parameters in response to external objects. (Konrardy column 25 lines 2-11 and column 31 lines 52-59)

Referring to claims 3, 11, and 18,

Konrardy further teaches wherein the digital data describes a state of one or more vehicle components of the vehicle that are selected from a group that consists of: an engine; a brake; a brake line; a fuel injector; a fuel line; a power steering unit; a transmission; a tire; a filter; a vehicle fluid; a brake pad; a brake rotor; a sensor; an onboard vehicle computer; a windshield; a battery; a windshield wiper; a windshield; an alternator; a spark plug; a sparkplug wire; a battery wire; a distributor cap; a vehicle body panel; a infotainment system component; and a powertrain component. (Konrardy column 16 line 53 to column 17 line 6 teaches the sensors 120 may be removably or fixedly installed within the vehicle 108 and may be disposed in various arrangements to provide information to the autonomous operation features. Among the sensors 120 may be included one or more of a GPS unit, a radar unit, a LIDAR unit, an ultrasonic sensor, an infrared sensor, a camera, an accelerometer, a tachometer, or a speedometer. Some of the sensors 120 (e.g., radar, LIDAR, or camera units) may actively or passively scan the vehicle environment for obstacles (e.g., other vehicles, buildings, pedestrians, etc.), lane markings, or signs or signals. Other sensors 120 (e.g., GPS, accelerometer, or tachometer units) may provide data for determining the location or movement of the vehicle 108. Other sensors 120 may be directed to the interior or passenger compartment of the vehicle 108, such as cameras, microphones, pressure sensors, thermometers, or similar sensors to monitor the vehicle operator and/or passengers within the vehicle 108. Information generated or received by the sensors 120 may be communicated to the on-board computer 114 or the mobile device 110 for use in autonomous vehicle operation.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Mars in view of Konrardy to incorporate wherein the digital data describes a state of one or more vehicle components of the vehicle that are selected from a group that consists of: an engine; a brake; a brake line; a fuel injector; a fuel line; a power steering unit; a transmission; a tire; a filter; a vehicle fluid; a brake pad; a brake rotor; a sensor; an onboard vehicle computer; a windshield; a battery; a windshield wiper; a windshield; an alternator; a spark plug; a sparkplug wire; a battery wire; a distributor cap; a vehicle body panel; a infotainment system component; and a powertrain component with the motivation of incorporating sensor data regarding particular components of a physical asset such as of a vehicle.  (Konrardy column 16 line 53 to column 17 line 6)

Referring to claim 6, 

Konrardy further teaches wherein the vehicle is an autonomous vehicle. (Konrardy column 43 lines 4-17 teaching data may be generated by autonomous or semi-autonomous vehicles and/or vehicle mounted sensors (or smart sensors), and then collected by vehicle mounted equipment or processors, including Bluetooth devices, and/or an insurance provider remote processor or server.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Mars in view of Konrardy to incorporate wherein the vehicle is an autonomous vehicle with the motivation of incorporating as variety of physical assets such as an autonomous vehicle.  (Konrardy column 43 lines 4-17)

Referring to claims 7 and 15, 

Mars further discloses wherein multiple instances of the digital data are received over time as part of a feedback loop and the modified vehicle model is recursively updated based on the digital data received in the feedback loop.  (Mars paragraph 15 disclosing run time sensor data can be used according to the present method and system to create or update a “digital twin.” The term “digital twin” refers to a digital replica of physical assets, processes or systems that can be used to predict the life cycle and maintenance requirements of an item. The present system for using digital twins for predictive maintenance allows an engineer to know if an article requires maintenance before any wear or damage is noticed. The digital twin model may be implemented to execute any number of simulations, resulting in a model that accurately predicts degradation, end of life, and damage events. Mars paragraph 16 disclosing the present method and system may periodically receive operational information from an asset, (e.g., recorded by load, displacement, temperature, acceleration sensors) and compute, for each period, the updated, current state of damage occurring in the asset. The system maintains current the damage state of a digital twin to reflect the effects of all operating history received from the sensors)

Referring to claims 12 and 19, 

Mars further discloses wherein the sensor is an element of the vehicle. (Mars paragraph 16 disclosing the present method and system may periodically receive operational information from an asset, (e.g., recorded by load, displacement, temperature, acceleration sensors) and compute, for each period, the updated, current state of damage occurring in the asset. The system maintains current the damage state of a digital twin to reflect the effects of all operating history received from the sensors. See also Mars Figure 1 illustrating the sensor associated with the physical asset.)

Referring to claim 14, 

Konrardy further teaches wherein the vehicle is a Highly Autonomous Vehicle. (Konrardy 43 lines 4-17 disclosing data may be generated by autonomous or semi-autonomous vehicles and/or vehicle mounted sensors (or smart sensors), and then collected by vehicle mounted equipment or processors, including Bluetooth devices, and/or an insurance provider remote processor or server.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Mars in view of Konrardy to incorporate wherein the vehicle is a Highly Autonomous Vehicle with the motivation of incorporating as variety of physical assets such as an autonomous vehicle. (Konrardy 43 lines 4-17)

Claims 2, 8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mars (US 20190102494), in view of Konrardy et al. (US Patent No. 10,223,479), and Canedo et al. (20200134639).

Referring to claim 2, 

Mars in view of Konrardy does not disclose wherein the factory vehicle model is based on vehicle model data that is associated with a vehicle identification number for the vehicle, wherein the vehicle model data describes a hardware design and a software design of the vehicle.

However Canedo, which is directed to modeling product data related to lifecycle of a product, including an API configured to connect with one or more data sources of different type via one or more computer based product management tools teaches wherein the factory vehicle model is based on vehicle model data that is associated with a vehicle identification number for the vehicle, wherein the vehicle model data describes a hardware design and a software design of the vehicle. (Canedo paragraph 17 teaching that Figure 2 illustrates interconnections between an ontology model and an instance model of a digital twin graph. The digital twin graph may contain various inter-linked relationships within the instance model to the ontology model and the probabilistic graph model. The product data relating to a model of a car such as a Model B is represented by the temporal digital twin graph. One physical twin is represented by digital twin instance node labeled by its VIN in the instance model. There may be several links between the instance model and the ontology model including link between model B node and car node, each instance node may have links to digital twin units, such as related to product in use data generated by different sensors such as an engine sensor or ABS sensor related to the instance node. Canedo paragraph 20 using knowledge from the ontology model an inquiry to the digital twin graph may trigger an algorithm to search and locate an existing 3D model, which has an instance node linked to database of an aggregated product data tool which highlights the ABS subsystem for the model of the vehicle. The examiner is interpreting that the ABS subsystem identified for the particular model of the vehicle based on the associated VIN number includes the applicable hardware and software design related to the subsystem for the particular model of vehicle.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Mars and Canedo as Canedo further develops how information related to a real world object may be linked to generate a digital twin. 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Mars in view Konrardy, and Canedo to incorporate wherein the factory vehicle model is based on a vehicle identification number for the vehicle with the motivation of incorporating information associated with a VIN of a vehicle to generate a digital twin and associated parts of the vehicle. (Canedo paragraphs 17 and 20)

Referring to claim 8, 

Canedo further teaches wherein the factory vehicle model uses design data that describes a model of the vehicle. (Canedo paragraph 17 teaching that Figure 2 illustrates interconnections between an ontology model and an instance model of a digital twin graph. The digital twin graph may contain various inter-linked relationships within the instance model to the ontology model and the probabilistic graph model. The product data relating to a model of a car such as a Model B is represented by the temporal digital twin graph. One physical twin is represented by digital twin instance node labeled by its VIN in the instance model. There may be several links between the instance model and the ontology model including link between model B node and car node, each instance node may have links to digital twin units, such as related to product in use data generated by different sensors such as an engine sensor or ABS sensor related to the instance node. Canedo paragraph 20 using knowledge from the ontology model an inquiry to the digital twin graph may trigger an algorithm to search and locate an existing 3D model, which has an instance node linked to database of an aggregated product data tool which highlights the ABS subsystem for the model of the vehicle) 

	It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Mars in view Konrardy and Canedo to incorporate wherein the factory vehicle model uses design data that describes a model of the vehicle with the motivation of enabling access to a greater volume of digital information related to the vehicle, such as model data of the car for use in the initial generation of a digital twin. (Canedo paragraphs 17 and 20)

Referring to claims 10 and 17, 

Canedo further teaches wherein the factory vehicle model is based on a vehicle identification number for the vehicle. (Canedo paragraph 17 teaching that Figure 2 illustrates interconnections between an ontology model and an instance model of a digital twin graph. The digital twin graph may contain various inter-linked relationships within the instance model to the ontology model and the probabilistic graph model. The product data relating to a model of a car such as a Model B is represented by the temporal digital twin graph. One physical twin is represented by digital twin instance node labeled by its VIN in the instance model. There may be several links between the instance model and the ontology model including link between model B node and car node, each instance node may have links to digital twin units, such as related to product in use data generated by different sensors such as an engine sensor or ABS sensor related to the instance node. Canedo paragraph 20 using knowledge from the ontology model an inquiry to the digital twin graph may trigger an algorithm to search and locate an existing 3D model, which has an instance node linked to database of an aggregated product data tool which highlights the ABS subsystem for the model of the vehicle.)
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Mars in view of Konrardy, and Canedo to incorporate factory vehicle model with the motivation of incorporating information associated with a VIN of a vehicle to generate an initial digital twin. (Canedo paragraph 17)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mars (US 2019/0102494) in view of Konrardy et al. (US Patent No. 10,223,479), Alvarez et al. (US 20190050520) and Alaniz et al. (US 20160210775).

Referring to claim 4, 

Konrardy in view of Mars does not explicitly disclose further comprising providing a virtual test drive based on the 

However, Alvarez, which is directed to simulated vehicle modeling with real vehicle profiles teaches further comprising providing a virtual test drive based on the 
(Alvarez paragraph 12 teaching when constructing a simulated vehicle for a simulation, the construction parameters may utilize idealized specifications as provided by the manufacturer. A first kind of driving simulator may look at user metrics in manual and autonomous driving scenarios. A second kind of driving simulator may look at scaling the training of driving policies based on machine learning techniques. This technique is known as software in the loop (SIL). SIL testing, is a test methodology where executable code, such as algorithms, are tested within a modelling environment that can help prove or test the software. Both use cases have a similar drawback in that they fail to recreate the vehicle behavior of a real, and specific car. Alvarez paragraph 13 teaching the invention capture real vehicle driving performance data over time, generate a vehicle driving profile, and import the profile data into a driving simulator to customize vehicle physics performance in a simulator. The vehicle driving profile is generated by reading real automobile performance parameters over a period of time and producing a data file that may be imported as a vehicle configuration inside a driving simulator. Alvarez paragraph 16 teaching the systems and methods herein provide a mechanism to import the vehicle performance fingerprint of a real vehicle by reading controller area network (CAN) messages from a particular car over time and mapping those values to configuration parameters used in a driving simulator. The vehicle performance fingerprint may be used to create vehicle physics models and to customize responses to control interfaces (e.g., acceleration, brakes, or steering) in the driving simulator. A vehicle physics model may include kinematic and dynamic models. For example, the vehicle performance fingerprint file may be imported by the simulator's engine and used to mimic the real vehicle driving behavior and responses to control input. Alvarez paragraph 19 teaching as described above, driving simulators may be used for a variety of situations, including testing the capabilities of a vehicle, training a person to drive, re-creating scenarios such as an accident, and developing directives for autonomous vehicles. By utilizing vehicle characteristic data collected over a period of time, including specific roadways or scenarios, the simulator may create a more realistic simulated vehicle and driving experience than one with idealized or exemplary vehicle characteristics, such as data provided by the manufacturer. Alvarez paragraph 20 teaching the system described herein may collect data from real world vehicles, such as vehicle models used for autonomous vehicles, to capture characteristics of a vehicle at different vehicle life stages in different environmental scenarios to determine driving directives for the autonomous vehicle as it reaches those stages and encounters similar scenarios. See Alvarez Figure 1 illustrating the simulator with a user as element 125.) 
 
	One of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions disclosed in Mars and Alvarez as Alvarez further develops on the simulation of a physical asset for determining a performance. 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Mars in view of Konrardy and Alvarez to incorporate further comprising providing a virtual test drive based on the with the motivation of allowing users to simulate an experience driving a physical asset in its present state for determining the capabilities of the vehicle based on its operational history. (Alvarez paragraphs 19-20)

Alvarez does discuss how the simulation construction unit may receive data describing an environment and roadway to construct a simulated environment, including how the simulation construction unit may receive an input from a user to alter the environment. (Alvarez paragraph 30) 

However, Mars in view of Konrardy and Alvarez fail to disclose wherein providing the virtual test drive includes providing a user with an option to select a geographic setting for the virtual test drive.

However Alaniz, which is directed to a computing device programmed to receive virtual sensor data that represents data collected by a virtual sensor associated with autonomously operating a virtual vehicle in a virtual environment and process the virtual sensor data to identify a limitation of a real-world sensor, teaches further comprising providing a virtual test drive based on the  wherein providing the virtual test drive includes providing a user with an option to select a geographic setting for the virtual test drive. (Alaniz paragraph 17 teaching the user interface device 115 may be configured or programmed to present information to a user, such as a driver, during operation of the autonomous vehicle 100. Moreover, the user interface device 115 may be configured or programmed to receive user inputs. Thus, the user interface device 115 may be located in the passenger compartment of the autonomous vehicle 100. In some possible approaches, the user interface device 115 may include a touch-sensitive display screen. Alaniz paragraph 30 teaching at block 410, the computing device 110 may receive user inputs that select various testing parameters. The testing parameters may include, e.g., a user input selecting the type of driving conditions. The user input, therefore, may include a selection of the weather conditions, lighting conditions, or both (e.g., rain at dusk) as well as a selection of any other factors including the type of road or area (e.g., intersection, highway, urban area, rural area, etc.). Alaniz paragraph 31 teaching at block 415, the computing device 110 may generate the virtual environment according to the user inputs received at block 410. The virtual environment may be presented on a display screen 155. The virtual environment may be presented in accordance with the “experimenter” view discussed above or the view from one or more of the autonomous vehicle sensors 130 such as an on-board camera. Moreover, the display screen may present the virtual environment with various conditions selected at block 405, including weather conditions, lighting conditions, or the like.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the inventions disclosed in Mars and Alaniz as they are directed to the same field of endeavor of simulating the performance of a physical asset for making a determination how the vehicle performs in particular conditions. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Mars in view of Konrardy, Alvarez, and Alaniz to incorporate wherein providing the virtual test drive includes providing a user with an option to select a geographic setting for the virtual test drive with the motivation of further developing the virtual testing environment as disclosed in Konrardy to further incorporate enabling users to specifically define a location where they desire the virtual test to be performed. (Alaniz paragraph 30)

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mars (US 20190102494) in view of Konrardy et al. (US Patent No. 10,223,479), and Govindappa et al. (US 20180257683).

Referring to claims 5, 13, and 20.

Mars in view of Konrardy does not disclose receive route data associated with the vehicle; estimate a future journey for the vehicle based on the route data; estimate road conditions for the future journey; execute the simulation based on the future journey and the road conditions; and determine that a component failure was detected in the simulation.

However Govindappa, which is directed to generating a digital twin of a subsystem of a vehicle based on obtained parameters, teaches:

 receive route data associated with the vehicle; (Govindappa paragraph 5 teaching a system is provided that includes one or more processors configured to obtain operating parameters of a subsystem of a vehicle that is configured to travel along a route during a trip. The one or more processors are configured to generate a digital twin of the subsystem based on the operating parameter. Govindappa paragraph 28 teaching the diagnostic database 128 is configured to obtain and store information about the fleet 106. For example, the diagnostic database 128 may store information about the identities of the vehicles 104 a-d in the fleet 106, information about the routes 102 a-c traveled by the vehicles 104, information about trips taken by the vehicles 104 along the routes 102, and the like, over a period of time. For example, the diagnostic database 128 may receive and log at least some of the operating parameters and environmental conditions that are monitored by the sensors 114. The operating parameters represent actual monitored performance data of the subsystems, and may include a coolant temperature, an oil temperature, a manifold air temperature, a tractive output (e.g., horsepower), an emissions output, a fuel consumption rate, and the like.)

 estimate a future journey for the vehicle based on the route data; (Govindappa paragraph 17 teaching for example, one or more embodiments are directed to utilizing current (e.g., real-time) vehicle data and/or historical vehicle data of a vehicle on a trip to evaluate the actual performance of the vehicle on the trip relative to simulated performance of the vehicle on the trip derived using a dynamic physics-based model. Govindappa paragraph 18 teaching the systems and methods generate a digital twin for the subsystem using the operating parameters that are obtained and other information about the trip, such as environmental conditions experienced by the vehicle during the trip. The digital twin is executed in a physics-based model that is associated with the corresponding subsystem to produce the simulated performance data of the subsystem during the trip. Govindappa paragraph 22 teaching the systems and methods may take various actions in response to determining the performance index of the subsystem of the vehicle. Furthermore, the systems and method may change a task (e.g., switch or cancel a planned trip) of the vehicle to reduce the risk of failure during performance of the planned task. Govindappa paragraph 40 teaching the energy management system 222 may generate and/or retrieve a trip plan for a trip of the vehicle 104. The trip plan may designate operational settings of the propulsion-generating vehicle 104 as a function of one or more of time, location, or distance along a route for a trip. Movement of the vehicle 104 according to the operational settings designated by the trip plan may reduce fuel consumed, total trip time, and/or emissions generated by the vehicle 104 relative to the vehicle 104 traveling according to manual control.)

estimate road conditions for the future journey; (Govindappa paragraph 27 teaching at least some of the sensors 114 may also monitor environmental conditions experienced by the vehicle 104, such as ambient temperature, humidity, barometric pressure, altitude, wind, precipitation, and the like. The sensors 114 are configured to provide data representing the values of the monitored operating parameters and environmental conditions to the vehicle control system 110 of the respective vehicle 104. Govindappa paragraph 51 teaching the designated model is configured to run a simulation to model the expected performance of the subsystem during the trip when exposed to the same conditions that the vehicle 104 was actually exposed to during the trip (e.g., for a completed trip). Govindappa paragraph 54 teaching the designated model may compare the digital twin of a specific subsystem with parameters and performance data of subsystems during previous trips with known outcomes (e.g., known coolant temperature increase due to heat absorbed from the engine). Based on similarities and/or differences with the previous trips of the same and/or similar subsystems exposed to the same and/or similar environmental conditions, the model can simulate (e.g., estimate or predict) performance of the subsystem during the selected trip. The model can be used to simulate performance of a subsystem during a past trip, during a current trip on which the vehicle is currently traveling, or during a future trip using forecasted parameters (e.g., cargo loads, tractive settings, etc.) and environmental conditions.)

execute the simulation based on the future journey and the road conditions; (Govindappa paragraph 8 teaching the one or more processors are configured to obtain operating parameters of a subsystem of a vehicle during a trip of the vehicle along a route and environmental conditions experienced by the subsystem during the trip. The one or more processors are configured to evaluate the operating parameters and the environmental conditions in a numerical model of the subsystem to generate simulated performance data of the subsystem. The simulated performance data represents expected performance of the subsystem during the trip based on the operating parameters and the environmental conditions experienced by the subsystem. The one or more processors are configured to obtain operating parameters of a subsystem of a vehicle during a trip of the vehicle along a route and environmental conditions experienced by the subsystem during the trip. The one or more processors are configured to evaluate the operating parameters and the environmental conditions in a numerical model of the subsystem to generate simulated performance data of the subsystem. The simulated performance data represents expected performance of the subsystem during the trip based on the operating parameters and the environmental conditions experienced by the subsystem. Govindappa paragraph 55 teaching the execution of the digital twin of the subsystem with the designated model produces simulated performance data. The simulated performance data represents expected behavior or output of the subsystem during the trip when exposed to the given conditions.) 

 and determine that a component failure was detected in the simulation. (Govindappa paragraph 54 teaching the designated model may compare the digital twin of a specific subsystem with parameters and performance data of subsystems during previous trips with known outcomes (e.g., known coolant temperature increase due to heat absorbed from the engine). Based on similarities and/or differences with the previous trips of the same and/or similar subsystems exposed to the same and/or similar environmental conditions, the model can simulate (e.g., estimate or predict) performance of the subsystem during the selected trip. The model can be used to simulate performance of a subsystem during a past trip, during a current trip on which the vehicle is currently traveling, or during a future trip using forecasted parameters (e.g., cargo loads, tractive settings, etc.) and environmental conditions. Govindappa paragraph 59 teaching since the subsystem did not perform as expected, the subsystem is predicted to be in poor, such that one or more components of the subsystem may be damaged and/or in need of maintenance. Depending on the extent of the damage, the subsystem may fail during a subsequent trip that is within the prescribed capability of the subsystem. Therefore, at 418, the likelihood of failure of the subsystem is predicted to be higher than the likelihood of failure when the subsystem is determined to be within the satisfactory health range. Govindappa paragraph 63 teaching at 428, the performance index may be used to limit a speed of the vehicle, limit an acceleration of the vehicle, limit a power output of an engine, and/or limit a distance traveled by the vehicle. For example, if the propulsion subsystem 208 of a vehicle 104 has a relatively poor quantitative performance index of 3, then certain limits may be established to reduce the strain on the propulsion subsystem 208 in order to reduce the likelihood of a failure during the current trip or upcoming trips. The operational limits correspond to the afflicted subsystem. Therefore, if the cooling subsystem is determined to have a poor health, the acceleration and power output of the engine may be limited to reduce the load on the cooling system to dissipate heat from the engine. The operational limits may be narrower than limits set according to regulations (e.g., a speed limit for the route).)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Mars and Govindappa as Govindappa further develops simulating a future trip to identify whether a failure occurs through the use of a digital twin.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Mars in view of Konrardy and Govindappa to incorporate receive route data associated with the vehicle; estimate a future journey for the vehicle based on the route data; estimate road conditions for the future journey; execute the simulation based on the future journey and the road conditions; and determine that a component failure was detected in the simulation with the motivation of predicting whether a failure will occur during a future trip such that preventative maintenance may be scheduled prior to such trip. (Govindappa paragraph 23)
Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered.
In response to Applicant’s amendments, filed July 26, 2022, the examiners finds the amendments persuasive in overcoming the double patenting rejection. Therefore, the examiner has withdrawn the double patenting rejection.  
In response to the Applicant’s amendments and arguments, on page 11-14 of the Remarks filed July 26, 2022, the examiner finds unpersuasive. Applicant argues that the cited art of record ,in particular Konrardy. fails to disclose the particular amended limitations of: “generating a factory vehicle model of a vehicle that describes a first digital representation of the vehicle as it existed in a real-world when manufactured; receiving digital data recorded by a sensor and describing an altered condition of the vehicle as it exists in the real-world; generating, based on the factory vehicle model and the digital data, a modified vehicle model of the vehicle that describes a second digital representation of the vehicle in the altered condition; generating a simulation that includes, based on the modified vehicle model, a digital twin of the vehicle in the altered condition” Applicant’s amendments are rendered moot in view of the newly cited portions of Mars to teach the amended limitations. Therefore, the examiner has maintained the 103 rejection. 
						Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wei et al. (US 20160314224) – directed to a simulation system for an autonomous vehicle. See at least Wei paragraphs 3, 14, and 19.

Schwalb (US Patent No. 11,354,458) – directed to simulating and improving performance of an AI driver.  See at least Schwalb column 2 lines 52-61, column 3 lines 17-25, and column 5 line 58 to column 6 line 20. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.


/M.J.M./Examiner, Art Unit 3689

                                                                                                                                                                                                      

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689